Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 7, 10-18 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chaney (US 2012/0048723) in view of IIzuka (JP 2010-111884).
Regarding claim 1, Chaney teaches an indirectly heated cathode ion source, comprising: 
an arc chamber (204), comprising a plurality of walls connecting a first end and a second end; 
an indirectly heated cathode (250, 224; 102, [0035]) disposed on the first end of the arc chamber (204); 

Chaney does not teach the target holder having a pocket to hold a dopant material, wherein the target holder is oriented in the arc chamber so that gravity retains the dopant material in the target holder, the target holder entering the arc chamber through one of the plurality of walls, having a first position where the pocket is outside the arc chamber and a second position where at least a portion of the pocket is disposed in the arc chamber.  
IIzuka the target holder (1) having a pocket to hold a dopant material (target 6), wherein the target holder is oriented in the chamber so that gravity retains the dopant material in the target holder (Fig. 5, Abstract). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the target holder of Chaney by providing the target holder having a pocket to hold a dopant material, wherein the target holder is oriented in the arc chamber so that gravity retains the dopant material in the target holder, the target holder entering the arc chamber through one of the plurality of walls, having a first position where the pocket is outside the arc chamber and a second position where at least a portion of the pocket is disposed in the arc chamber, as taught by IIzuka, because it would provide a sputtering cathode capable of sputtering a target in a liquid phase (Abstract).
Regarding claim 2, Chaney teaches an actuator (214) in communication with the target holder to move the target holder from the first position to the second position.  
Claim 3, Chaney does not teach a pocket.
Iizuka teaches the pocket comprises a bottom surface, a plurality of sidewalls and an open top (Fig. 1 and 2).  

Claim 7, Chaney does not teach the target holder further comprises a conduit from the enclosed pocket to an exterior of the target holder.  
IIzuka teaches the target holder further comprises a conduit (4 coolant flow path) from the enclosed pocket to an exterior of the target holder (abstract).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the target holder of Chaney by providing the target holder further comprises a conduit from the enclosed pocket to an exterior of the target holder, as taught by IIzuka, because it would cool the target (abstract). 
Claim 10, Chaney does not teach the target holder comprises a heating element.  
IIzuka teaches the target holder comprises a heating element (Abstract) because it would allow the target to be sputtering in liquid form (abstract). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the target holder of Chaney by providing the target holder comprises a heating element, as taught by Iizuka, because it would allow the target to be sputtering in liquid form (abstract).
Claim 11, Chaney teaches the target holder is electrically biased with respect to the arc chamber [0039].  
Regarding claim 12, Chaney teaches an indirectly heated cathode ion source, comprising: 
an arc chamber (204), comprising a plurality walls connecting a first end and a second end (Fig. 2; 

and a target holder (212), having a dopant material, the target holder disposed at the second end, having a first position where at least a portion of the target is disposed in the arc chamber and a second position where the target is disposed outside the arc chamber (Fig. 2).  
Chaney does not teach having a pocket to hold a dopant material.
Iizuka teaches a sputtering target holder 1 having a pocket to hold a dopant material (6), the target holder disposed at the second end (Fig. 5). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the target holder of Chaney by providing a pocket to hold a dopant material, as taught by Iizuka, because it would allow sputtering a target as a liquid (Abstract). 
Regarding claim 13, Chaney teaches in the second position, a top surface of the target holder serves as the second end of the arc chamber (Fig. 2).  
Regarding claim 14, Chaney teaches an actuator (214) in communication with the target holder to move the target holder from the first position to the second position (Fig. 2 [0036].  
Regarding claim 15, Chaney does not teach the pocket comprises a bottom surface, a plurality of sidewalls and an open top.  
Iizuka teaches teach the pocket (4) comprises a bottom surface, a plurality of sidewalls and an open top (Fig. 1 and 2).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the target holder of Chaney by providing the pocket comprises a bottom surface, a plurality of sidewalls and an open top, as taught by IIzuka, because it would provide a sputtering cathode capable of sputtering a target in a liquid phase (Abstract).
Regarding claim 16, Chaney teaches an indirectly heated cathode ion source, comprising: 

an arc chamber (204), comprising a plurality of walls connecting a first end and a second end (Fig. 2); 
an indirectly heated cathode (250, 224, [0029], [0035] disposed on the first end of the arc chamber (Fig. 2); 
a target holder (217), having a target of dopant material, the target holder entering the arc chamber (204);
 and an actuator (214) in communication with the housing and with the target holder, wherein the target holder has a first position where at least a portion of the pocket is disposed in the arc chamber and a second position where the pocket is disposed outside the arc chamber (Fig. 2, [0036]).  
Chaney does not teach a target holder with a pocket for holding dopant material. 
IIzuka teaches the target holder a pocket for holding dopant material because it would allow the target to be melting and sputtered as a liquid. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the target holder of Chaney by providing a pocket holding the dopant material because it would allow the target to be melted for sputtering as a liquid (Abstract). 
Regarding claim 17, Chaney teaches the target holder 217 enters the arc chamber through one of the plurality of walls (fig. 2).  
Regarding claim 18, Chaney teaches the target holder (217) is disposed at the second end (Fig. 2).  
Regarding claim 20, Chaney teaches a method of ionizing different dopants, using the indirectly heated cathode ion source of claim 16, comprising: 
disposing a dopant in solid form into the pocket of the target holder (217, Fig. 2);
 introducing and ionizing a gas to create a plasma [0028-0029]; 

extracting ions containing the dopant from the indirectly heated cathode ion source [0030]; 
retracting the actuator so that the pocket is disposed outside the arc chamber [0040];
 introducing and ionizing a second gas containing a second dopant in the arc chamber [0040]; 
and extracting ions containing the second dopant from the indirectly heated cathode ion source [0040].
Claims 4-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chaney and IIzuka as applied to claim 3 above, and further in view of Anderson (US 4,061,800). 
Regarding claim 4, Chaney does not teach a sleeve disposed over the target holder to cover at least a portion of the open top.  
Anderson teaches a sleeve (54,61) disposed over the target holder to cover at least a portion of the open top (Fig. 2, col. 3, ln. 15-20)).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the target holder of Chaney by providing a sleeve disposed over the target holder to cover at least a portion of the open top, as taught by Anderson, because it would allow the chamber to open or closed (col. 3, ln. 15-20). 
Claim 5, Chaney does not teach a sleeve that surrounds a portion of the target holder to cover at least a portion of the open top.  
Anderson teaches a sleeve (54, 61) that surrounds a portion of the target holder to cover at least a portion of the open top (Fig. 2, col. 3, ln. 15-30).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the target holder of Chaney by providing a sleeve that surrounds a portion of the target holder to cover at least a portion of the open top, as taught by Anderson, because it would allow the chamber to open or closed (col. 3, ln. 15-20).

Anderson teaches the target holder pocket comprises an enclosed pocket (61, Fig. 2, col. 3, ln. 15-20) because it would allow the pocket to be opened and closed.  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the target holder of Chaney by providing the target holder pocket comprises an enclosed pocket, as taught by Anderson, because it would allow the chamber to open or closed (col. 3, ln. 15-20). 
Claim 9, Chaney does not explicitly teach the target holder comprises a removable seal to allow access to the enclosed pocket.  
Anderson teaches the target holder comprises a removable seal to allow access to the enclosed pocket (col. 3, ln. 27-30).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the target holder of Chaney by providing the target holder comprises a removable seal to allow access to the enclosed pocket, as taught by Anderson, because it would allow the chamber to open or closed (col. 3, ln. 15-20).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chaney, IIzuka and Anderson as applied to claim 6 above, and further in view of Biskeborn (US 2014/0061033)
Regarding claim 8, Chaney does not teach the target holder is made of a porous material.  
Biskeborn teaches the target holder is made of a porous material because it would allow oxygen to be released into the chamber [0035]
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the target holder of Chaney by providing the target holder is made of a porous material, as taught by Biskeborn, because it would allow oxygen to be released into the chamber [0035]. 
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOHN J. BRAYTON
Primary Examiner




/JOHN J BRAYTON/Primary Examiner, Art Unit 1794